Citation Nr: 0021142	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-07 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for post-traumatic stress disorder (PTSD) prior to 
September 28, 1998.  

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD on and after September 28, 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse






ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945 and from May 1951 to May 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1997 rating determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

In that determination the RO granted service connection for 
PTSD and assigned a 10 percent evaluation, effective from the 
date the claim was filed on June 13, 1997.  The veteran filed 
a timely appeal.  

In a February 2000 hearing officer's decision, the RO 
increased the veteran's PTSD disability from a 10 percent 
rating to 30 percent disabling, effective from September 28, 
1998.  The veteran continued to disagree with the assigned 
rating and the case was then forwarded to the Board for 
appellate review.  


FINDINGS OF FACT

1.  Prior to September 28, 1998, the residuals of the 
veteran's PTSD were manifested by no more than mild 
occupational and social impairment.  

2.  On and after September 28, 1998, PTSD has been productive 
of disablement compatible with no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).The residuals of the veteran's 
PTSD for the period on and after September 28, 1998, are 
manifested by avoidance of memories of military service, some 
history of depression, no apparent anxiety or anger, and his 
memory was intact.  His GAF was 49, representing serious 
symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for PTSD prior to September 28, 1998 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (1999).  

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD on and after September 28, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record reflects that the veteran was a 
prisoner of war (POW) from August 1944 to April 1945.  

A review of the service medical records discloses they are 
negative for any evidence of a psychiatric disorder.

The veteran filed a claim of entitlement to service 
connection for PTSD on June 13, 1997.

Upon VA psychiatric examination in August 1997, the veteran 
indicated that he had recently written an account of his 
wartime experiences, and that this had stirred up old 
memories and emotional responses for the first time.  He 
recalled intermittent dreaming about his inservice 
experiences since the mid 1940s.  His wife stated that he was 
physically active (e.g., kicking of his feet) during these 
dreams.  He thought that his dreams were quite chaotic, and 
he was left feeling fearful.  A history of hypervigilance and 
startle response was reported.  He was distressed over the 
loss of his hearing in the upper registers.  Since March 1997 
he had had more frequent thoughts and emotions about his 
wartime experience.  His wife indicated that he refused to 
talk about his time in service and that over the last three 
years, he had become easily tearful.  

On mental status examination the veteran seemed of average to 
above average intelligence and quite bright and alert.  He 
did not appear to be hypervigilant and was oriented times 
three.  He was aware of current events.  Serial subtraction 
was slow but accurate.  His memory was intact.  There were 
mostly good abstract responses to proverb interpretations, 
but one was poor.  The examiner diagnosed PTSD with a GAF 
scale score of 62.  The examiner opined that the veteran's 
crying spells were more related to physical problems than to 
specific wartime memories.  

Service connection for PTSD was established upon rating 
determination in September 1997, and a 10 percent rating was 
assigned, effective from June 13, 1997, the date the 
veteran's claim was received.  

VA psychiatric treatment records from September 1998 through 
May 1999 and a private physician's January 1999 statement 
were added to the record at a February 2000 personal hearing 
(summarized below).  These records include a VA psychiatric 
examination on September 28, 1998.  At that time, the veteran 
reported short term memory loss.  

The examiner noted that the veteran did not appear to have 
any noticeable deficits in conversation, and his higher 
cognitive functions did not appear impaired.  The veteran 
admitted to having a good long term memory.  While the 
appellant did not describe himself as depressed, his wife 
felt that he had been depressed for most of the summer 
months.  Mental status examination showed that he appeared 
younger than his stated age.  He was described as neat, 
casually dressed, and with clear speech and the ability to 
abstract.  His short and long term memory appeared grossly 
intact as did his judgment and insight.  His mood was 
cheerful, but he was tearful when describing his hearing 
difficulties.  The assessment was PTSD.  Physical problems 
included hearing loss, arthritis, hiatal hernia, and a 
seizure disorder.  His GAF scale score was 49.  

VA records reflect that on November 23, 1998, the veteran 
discussed his problems which partly related to his inactivity 
at home where he was taking care of his wife and his hearing 
loss.  Medication was prescribed.  Memory testing on January 
19, 1999, was within normal limits for the veteran's age 
group.  He talked about his hearing loss, but was otherwise 
fully oriented, pleasant, cooperative, and displayed good 
grooming.  He also discussed ways that he was able to avoid 
intrusive thoughts about World War II.  Frequent intrusive 
thoughts were noted on February 1, 1999.  The veteran 
reportedly was "reexperiencing problems in the last few 
years."  

A March 26, 1999, note indicates that depression screening 
was positive.  No other details were provided.  These records 
also reflect that the veteran did not take the medication 
prescribed, and the prescription was discontinued.  

A private neurologist, JAJ, Ph.D., M.D., reported in January 
1999 that he saw the veteran for his seizure disorder.  It 
was noted that the veteran was oriented with no memory 
deficits, but he deferred the actual psychiatric diagnosis to 
a qualified psychiatric/neuropsychologist.  

At a RO personal hearing in February 2000, it was indicated 
that the veteran was unable to work around other people.  
Even with the most mundane tasks, he lost concentration and 
often did not complete the tasks.  His social life was 
somewhat isolated even among his own family.  The veteran 
stated that he did not watch violence on television as it 
caused him distress.  His wife testified as to his 
tearfulness.  Testimony was provided that he was not able to 
cope with problems that confronted him as well as he once 
had.  He indicated that he had begun outpatient treatment at 
the VA facility for his psychiatric symptoms.  While he had 
been prescribed medication, he had not taken it.  

A hearing officer in February 2000 assigned an increased 
rating of 30 percent, effective from September 28, 1998.  

Criteria

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time, based on the facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999);  38 C.F.R. § 4.2 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

All mental disorders, whether diagnosed as schizophrenia, 
PTSD or a combination of both disorders, are rated under the 
same criteria, the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9440.  38 C.F.R. § 4.130 (as 
amended by 61 Fed. Reg. 52695-52702).  As amended ( in 
November 1996), the regulation reads as follows for the 0, 
10, 30, 50, 70 and 100 percent ratings:

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
[0 percent]

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication [10 
percent]  
Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  [30 percent]

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  [70 percent]

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  [100 
percent]  
38 C.F.R. § 4.130, Diagnostic Code 9440 (as amended by 61 
Fed. Reg. 52695-52702).
According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (as amended by 61 
Fed. Reg. 52695-52702).  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  Further, when evaluating the 
level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely the basis of social impairment.  38 C.F.R. § 
4.126(b) (as amended by 61 Fed. Reg. 52695-52702).

A GAF of 49 (actually the range of scores from 41 to 50) is 
for "[s]erious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994), 
cited in Richard v. Brown, 9 Vet. App. 266 (1996).

A GAF score of 62 (actually the range of scores from 61 to 
70) is for "[s]ome mild symptoms (e.g., depressed mood and 
mild insomnia ) or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty well, 
has some meaningful interpersonal relationships."  
Diagnostic and Statistical Manual for Mental Disorders (DSM), 
32 (4th ed.).  

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits, or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits if an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Entitlement to an Initial Disability 
Rating Greater Than 10 Percent for 
Residuals of PTSD for the Appeal Period 
Prior to September 28, 1998.

A review of the record discloses that there was no evidence 
of symptoms meeting the criteria for a rating in excess of 10 
percent prior to September 28, 1998.  As noted above, the VA 
examination in August 1997 reflects that the veteran was 
bright and alert, and he did not appear hypervigilant and was 
oriented times three.  No memory problems were identified.  
PTSD was diagnosed and the GAF score of 62 reflects the 
examiner's assessment that the veteran was generally 
functioning pretty well and had some meaningful interpersonal 
relationships with some mild symptoms.  


A rating in excess of 10 requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  See Diagnostic Codes 9411 and 
9440.  


Entitlement to a Rating in Excess of 30 
Percent for the Period Beginning on 
September 28, 1998.  

Upon review of the entire evidentiary record, the Board finds 
a distinct lack of evidence suggesting that the veteran 
presents with PTSD symptoms sufficient to warrant a 30 
percent disability rating prior to September 28, 1998, when 
it was noted that his GAF scale score was 49.  This 
represents serious symptoms and an increase in social and 
industrial impairment from the previous August 1997 
examination and the GAF scale score of 62.  

Subsequently dated records through May 1999 reflect that the 
veteran continues to be seen for psychiatric complaints, but 
memory testing was normal, and in January 1999, he was 
described as fully oriented, pleasant, cooperative, and 
displayed good grooming.  Under DC 9411, the majority of 
symptoms that is required for a rating in excess of 30 
percent for the period beginning on September 28, 1998, such 
as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood, are 
simply not demonstrated at any time in the record.  




As noted above, in a claim placed in appellate status by 
disagreement with the original or initial rating award, as is 
the case herein at issue, separate compensable evaluations 
must be assigned for separate periods of time if such 
distinct periods are shown by the competent evidence of 
record during the pendency of the appeal.  Fenderson, supra.  

In this case, the RO has determined that the evidence shows 
that the severity of the veteran's PTSD increased in severity 
as of the date of the September 28, 1998, report.  The RO, 
noting the examiner at that time assigned a GAF score of 49 
while the August 1997 examiner assigned a score of 62, held 
that the September 28, 1998, examination report first showed 
that the veteran's symptoms met the criteria for a 30 percent 
rating.  

The Board also finds that the current evaluations contemplate 
the symptomatology and resulting impairment demonstrated in 
the medical evidence of record for the appeal periods in 
question.  As there is no basis upon which to predicate 
assignment of an increased evaluation during either appeal 
period, the Board finds no basis upon which to apply staged 
ratings.  Fenderson, supra.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.



In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
considered and provided him the criteria for assignment of 
extraschedular evaluation, and denied an increased rating on 
this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
PTSD during the appeal periods in question.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action on this question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for an 
initial evaluation in excess of 10 percent for PTSD prior to 
September 28, 1998, and in excess of 30 percent on and after 
September 28, 1998.



ORDER

Entitlement to a disability evaluation in excess of 10 
percent for PTSD prior to September 28, 1998, is denied.  

Entitlement to a disability evaluation in excess of 30 
percent for PTSD on and after September 28, 1998, is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

